Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOB CREATORS NETWORK,

Plaintiff, Civil Action No. 1:21-cv-4818
V.

OFFICE OF THE COMMISSIONER
OF BASEBALL D/B/A MAJOR
LEAGUE BASEBALL, et al.,

 

Defendants.

 

BRIEF OF VERNON JONES AS AMICUS CURIAE IN SUPPORT OF
PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

Vernon Jones

Leftwich Law, LLC

Taylor L. Leftwich, Esq.
Counsel for Amicus Curiae
2296 Henderson Mill Road
Suite 304

Atlanta, Georgia 30345

T: 470-775-2937

F: 470-300-7743
Taylor@LeftwichLegal.com

 
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 2 of 12

TABLE OF CONTENTS
TABLE OF AUTHORITIES

STATEMENT OF IDENTIFICATION

INTEREST IN AMICUS CURIAE

ARGUMENT

I. Defendants Are Wrongfully Punishing
the People of Georgia by Relocating the
2021 All-Star Game and MLB Draft Due to
the Passage of S.B. 202 by Georgia
Legislatures

a. §.B. 202 Was Enacted to Protect
Election Integrity In Georgia and
Restore Voter Confidence After the
2020 General Election.

b. Georgia Legislature Has the
Exclusive Power to Enact Laws and
the Judicial Branch Has the Power
to Protect the People and Ensure the
Constitutionality and Legality of
those Laws

CONCLUSION _
CERTIFICATE OF COMPLIANCE

NO NY —| =

3-7
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 3 of 12

TABLE OF AUTHORITIES

Cases, Constitution, and Statutes

Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 109 S.
Ct. 1013, 103 L. Ed. 2d 271 (1989).

Purcell v. Gonzalez, 549 U.S. 1,4 (2006).
Thornburg v. Gingles, 478 U.S. 30, 106 S. Ct. 2752, 92 L. Ed. 2d 25
(1986).

S.B. 202 “Election Integrity Act Bill.”
U.S. Const. art. II, § 1.
Voting Rights Act of 1965, § 2(a), as amended, 42 U.S.C.A. § 1973(a).

Other Authorities

https://www.mlb.com/news/2021-all-star-game-draft-relocated. (last visited
June 3, 2021).

hitps://sos. ga. gov/index. php/elections/georgia_breaks_all-
time_voting_record (last visited June 5, 2021).

https://results. enr.clarityelections.com/GA/10723 1/web.264614/#/summary.
(last visited June 7, 2021).

See also https://www. gpb. org/news/2021/05/19/here-are-all-the-lawsuits-
challenging-georgias-new-voting-law (providing a comprehensive list of
filings pertaining to S.B. 202) (last visited June 6, 2021).
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 4 of 12

STATEMENT OF IDENTIFICATION

Vernon Jones served in the Georgia House of Representatives from 1993 to 2001
and from 2017 to 2021. Vernon Jones was the Chief Executive Officer of DeKalb
County, Georgia from 2001 to 2009 and is currently a candidate for the 2022 Georgia
gubernatorial election.

Vernon Jones has committed his life to serving the public and State of Georgia and
submits this brief as amicus curia in support of Plaintiffs Motion for Preliminary
Injunction.

INTEREST OF AMICUS CURIAE

In this proceeding, Plaintiff seeks a preliminary injunction enjoining Defendants
from taking away the long awaited 2021 Major League Baseball All-Star Game from the
people, businesses, and local economies of Atlanta, Georgia and relocating it — as well as

an estimated $100 million dollars of revenue — to Denver, Colorado.
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 5 of 12

ARGUMENT

I. Defendants Are Wrongfully Punishing the People of Georgia by
Relocating the 2021 All-Star Game and MLB Draft Due to the Passage
of S.B. 202 by Georgia Legislatures.

Defendants’ have blatantly stated their decision to relocate the 2021 All-Star Game
and MLB Draft away from Atlanta came “a little more than a week after the passage of
S.B. 202, a Georgia law that President Joe Biden criticized, saying that it will restrict

voting access for residents of the state.”!

Defendants’ reasoning behind the unwarranted move from Atlanta based on that
law has done far more concrete harm than any intended good. Defendants contend that
the Georgia legislation “disproportionately disenfranchises the Black community,” yet,
based on their ill-placed logic, they have decided to punish the people, businesses, and
local economies of this majority Black community due to the passage of a law by the
legislature that the community did not create. Defendants have single handedly and
disproportionately disenfranchised a 51% majority Black community by stripping away
guaranteed revenue of at least $100 million dollars, flushing funds already allocated
towards the event down the drain, and uprooting significant profits that were being relied
on, all to relocate the long awaited All-Star game to a city with a 9% black population

instead.

 

! https://www.mlb.com/news/2021 -all-star-game-draft-relocated. (last visited June 3, 2021).
2
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 6 of 12

Defendants’ actions are contradictory and have caused significant harm to the same
population they purportedly sought to support. This Court should grant Plaintiff s
Motion for Preliminary Injunction to right the consequential wrong which has occurred as

a result of Defendants’ actions.

a. SB. 202 Was Enacted to Protect Election Integrity in Georgia and Restore Voter
Confidence After the 2020 General Election.

According to the Georgia Secretary of State, the 2020 General Election set an all-
time record in the number of votes cast in Georgia.” Local elections officials were
overwhelmed by record turnout and an unprecedented shift towards mail-in voting, and
the 2020 General Election presented disturbing issues to many voters in the State of
Georgia which significantly impacted their confidence in the integrity of our elections.
Many citizens were concerned there was rampant evidence of fraud which occurred in
violation of Georgia’s election laws and ultimately tainted the validity of our State’s
election process. Specifically, there were several expert opinions, reports, data
compilations, and lawsuits on the subject which projected and alleged, amongst other
things, that 66,248 underage Georgian’s were allowed to register to vote contrary to
statutory law; 2,506 convicted and incarcerated felons were allowed to vote contrary to

statutory law; over 10,000 ballots from deceased citizens were cast contrary to statutory

 

2 https://sos.ga.gov/index.php/elections/georgia_breaks_all-time_voting_secord (last visited June 5,
2021).

3
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 7 of 12

law; and over 40,000 absentee ballots were cast and counted as a result of a March 2020
Settlement Agreement that was entered into by Georgia’s Secretary of State and certain
democratic committee challengers without statutory authority or legislative involvement
contrary to Georgia law.> Georgia ultimately certified its election results showing that
Joe Biden won the state by a close margin of 11,779 votes.* Regardless of whether the
extend of fraud in the casting of ballots would have overturned the election results or not,
there were undisputed failures to comply with the statutory procedures and mechanisms
that the Georgia legislature had previously set out which resulted in constitutional
violations of their plenary election authority. Between the Constitutional violations,
significant statistical anomalies, sworn affidavits, and evidences of election fraud which
were widely broadcast across the nation, it is understandable that the confidence of
Georgia citizens in our election system plummeted. As a result, Georgia legislatures’
desire and duty to enact laws to protect the integrity of elections here in Georgia arose,
and that is what S.B. 202 -the “Election Integrity Act” — was specifically created to do,

without disenfranchising any citizen.

 

3 See Exhibit 1 of Donald J. Trump, in his capacity as a candidate for President of the United States,
Plaintiff, v. Brian P. Kemp, in his official capacity as Governor of the State of Georgia; Brad
Raffensperger, in his official capacity as Georgia Secretary of State, Defendants., 2020 WL 7872546
(N.D.Ga.).

* https://results.enr.clarityelections.com/GA/10723 1/web.264614/#/summary. (last visited June 7, 2021).
4
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 8 of 12

b. Georgia Legislature Has the Exclusive Power to Enact Laws and the Judicial
Branch Has the Power to Protect the People and Ensure the Constitutionality and
Legality of those Laws.

The United States Supreme Court has recognized that “a State indisputably has a
compelling interest in preserving the integrity of its election process.” It is the General
Assembly — not the people of Georgia or the MLB — to which the Constitution has
conferred the exclusive authority to determine the method of choosing electors that serves
the best interest of their state and the citizens thereof.® A clear reading of S.B. 202 shows
that it is a bill specifically designed to preserve and protect the integrity of future election
processes. If it weren’t, there are already laws and processes in place that allow a
dispositive review of S$.B. 202’s Constitutionality and legal compliance that don’t involve
Defendants having to injure the people of Georgia (for a law passed by the legislature)
and stripping them of the All-Star Game and over $100 million in estimated revenue.

One such law is the Voting Rights Act which prohibits all state and political
subdivisions from imposing any voting qualifications or prerequisites to voting or any
standards, practices, or procedures which result in the denial or abridgment of

the right to vote of any citizen who is a member of a protected class of racial and

 

5 Eu y. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 109 S. Ct. 1013, 103 L. Ed. 2d 271
(1989). See also Purcell v. Gonzalez, 549 U.S. 1,4 (2006).

® See generally U.S. Const. art. II, § 1.
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 9 of 12

language minorities.’ Section 2 of the Voting Rights Act prohibits all forms of voting
discrimination.® The essence of a claim under section 2 of the Voting Rights Act is that a
certain electoral law, practice, or structure interacts with social and historical conditions
to cause an inequality in the opportunities enjoyed by black and white voters to elect their
preferred representatives.’ If Defendants contend S.B. 202 “disproportionately
disenfranchises the Black community,” the Voting Rights Act is a in place to
challenge any such purported occurrence. Removal of the All-Star game is no substitute
for the Voting Rights Act which is specifically in place to protect against voter

disenfranchisement.

The old teachings of School House Rock demonstrate the principle existence of
our government’s ‘checks and balances’ system which empowers separate branches to
prevent action by other branches to ensure shared power. The passage of S.B. 202 by the
State’s legislative branch is already under review as the subject of several lawsuits in the

State’s courts.!° The judicial branch now has the power to review S.B. 202 with all laws

 

7 Voting Rights Act of 1965, § 2(a), as amended, 42 U.S.C.A. § 1973(a). See also Thornburg v.
Gingles, 478 U.S. 30, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986).

8 Td.
° Voting Rights Act of 1965, § 2, as amended, 42 U.S.C.A. § 1973.

10 See The New Georgia Project v. Raffensperger et al, 1:21-cv-01229 (N.D.GA); Sixth District of the
African Methodist Episopal Church v. Kemp et al, 1:21-mi-99999 (N.D.GA); Georgia State Conference
of the NAACP vy. Raffensperger et al, 1:21-mi-99999-UNA (N.D.GA); Asian Americans Advancing
Justice-Atlanta v. Raffensperger et al (N.D.GA); VoteAmerica v. Raffensperger et al (N.D.GA). See
also https://www.gpb.org/news/2021/05/1 9/here-are-all-the-lawsuits-challenging-georgias-new-voting-
law (providing a comprehensive list of filings pertaining to S.B. 202) (last visited June 6, 2021).

6
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 10 of 12

and the Voting Rights Act to ensure its legality, constitutionality, and compliance to

protect our citizen’s fundamental right to vote.

Defendants took it upon themselves to discredit the Voting Rights Act and
disenfranchise minorities of Atlanta, Georgia by uprooting the 2021 All-star Game and
the $100 million in expected revenue that was sure to come with it. Defendants bypassed
the checks and balances system by jumping the gun on its unfounded stance and
authority. Defendants stated they wanted to “make our voice heard loud and clear in our
opposition of recent Georgia legislation,” and they have done so by directly injuring the
people of Georgia based on the passage of a bill by Georgia legislatures that is currently
being reviewed for any illegality by Georgia judiciary. If Defendants wanted to use their
platform to make a stance for a majority Black community they could have done so by
using their multi-billion dollar platform to file their own suit to have the bill reviewed,
joined one of the several pending suits, or even written an Amicus Curiae brief in any one

of the several pending suits to make their stance on the matter clear on the record.

Instead, Defendants single handedly and disproportionately disenfranchised a 51%
majority Black community themselves by stripping away guaranteed revenue of at least
$100 million dollars and relocating the long awaited All-Star game to a city with a 9%
black population. This must not be allowed. This Court should grant Plaintiff's Motion
for Preliminary Injunction to right the wrong which has occurred as a result of

Defendants’ actions.
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 11 of 12

CONCLUSION

For the foregoing reasons, this court should grant Plaintiff's motion for

Preliminary Injunction and the All-Star game should be immediately transferred back to

the city, people, businesses, and economies of Atlanta, Georgia.

Dated: June 7, 2021
Atlanta, Georgia

Respectfully submitted,

s/ Vernon Jones
Vernon Jones

s/ Taylor L. Leftwich, Esq.
Leftwich Law, LLC

Attorneys for Vernon Jones
2296 Henderson Mill Road, N.E.
Suite 304

Atlanta, GA 30345

T: 470-775-2937

F: 470-300-7743
Taylor@LeftwichLegal.com
Case 1:21-cv-04818-VEC Document 46 Filed 06/09/21 Page 12 of 12

CERTIFICATE OF COMPLIANCE
This brief complies with the type-volume limitation of Second Circuit Rules
29.1(c) and 32.1(a)(4) because this brief contains 1878 words/uses a monospaced
typeface and contains 13 pages.
This brief complies with the typeface requirements because this brief has been

prepared in a: Times New Roman 14 point font.

Dated: June 7, 2021
Atlanta, Georgia

Respectfully submitted,

s/ Taylor L. Leftwich, Esq.
Leftwich Law, LLC

Attorneys for Vernon Jones
2296 Henderson Mill Road, N.E.
Suite 304

Atlanta, GA 30345

T: 470-775-2937

F: 470-775-2937
Taylor@LeftwichLegal.com
